FUNERAL DIRECTORS — QUALIFICATIONS Under the qualifications for an embalmer listed in 59 O.S. 396.3 [59-396.3](b) (1971) the Board of Embalmers and Funeral Directors may accept academic credits earned at a college level school of mortuary science as part of the "sixty (60) accredited hours of study from an accredited college or university or equivalent as determined by the Board." The Attorney General is in receipt of your opinion request wherein you ask, in effect, the following question: Under the qualifications for an embalmer listed in 59 O.S. 396.3 [59-396.3](b) (1971), may the Board of Embalmers and Funeral Directors accept academic credits earned in a college level school of mortuary science as part of the "sixty (60) accredited hours of study from an accredited college or university or equivalent as determined by the Board"? Title 59 O.S. 396.17 [59-396.17] (1971) expresses the powers of the Board of Embalmers and Funeral Directors: "Said Board shall have the power . . . to make, adopt and promulgate and enforce reasonable rules and regulations for the transaction of its business, for the sanitary management of funeral homes, and the work of embalmers and apprentices for the management of the Board's affairs, the betterment and promotion of educational standards of the profession of embalming and the standards of service and practice to be followed in the profession of embalming and funeral directing in the State of Oklahoma, and for carrying into effect any of the provisions of this Act, as it may deem expedient, just and reasonable and consistent with the laws of the State of Oklahoma." Under this statute, it is clear that the Board is charged with the supervision and guidance of every phase of embalming and funeral direction in Oklahoma.  Section 59 O.S. 396.3 [59-396.3] defines the Board's specific powers relating to embalmers: "(a) The Board is hereby authorized and empowered and it shall be its duty to determine the qualifications necessary to enable a person to lawfully . . . embalm dead human bodies . . .  "(b) The minimum requirements for the issuance of a license to practice . . . embalming . . . are as follows, to-wit: "Embalmer — Such applicant shall be twenty-one (21) years of age, a legal resident of Oklahoma, a citizen of the United States, and of good moral character, and in addition must have not less than sixty accredited hours of study from an accredited college or university or equivalent as determined by the Board, a graduate of an approved school of mortuary science, . . ." (Emphasis added) It is apparent that Section 59 O.S. 396.3 [59-396.3](b) does not contain an absolute requirement of sixty (60) college hours. In subsections (a) and (b) the Board has specific power to determine an equivalent qualification. Such statutory language cannot be ignored. "It is a well established rule of statutory construction that a construction should be resorted to which renders every word and sentence operative, rather than one which renders some words inoperative or nugatory." City of Tulsa v. Goins, 437 P.2d 257, 259 (1967) .  The power to actually determine an equivalent to the sixty (60) hour requirement is consistent with the Board's overall power given in Section 59 O.S. 396.17 [59-396.17], supra, to govern the field of embalming. The Legislature obviously felt that Board members, who must be practicing embalmers for at least five (5) consecutive years, were in the best position to fairly determine professional qualifications and requirements for embalmers.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. Under the qualifications for an embalmer listed in 59 O.S. 396.3 [59-396.3](b) (1971) the Board of Embalmers and Funeral Directors may accept academic credits earned at a college level school of mortuary science as part of the "sixty (60) accredited hours of study from accredited college or university or equivalent as determined by the Board." (Daniel J. Gamino)